   Case 1:19-cv-00434-CFC-CJB Document 246 Filed 08/18/20 Page 1 of 5 PageID #: 15425




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

      PHARMACYCLICS LLC and                        )
      JANSSEN BIOTECH, INC.,                       )
                                                   )
                           Plaintiffs,             )
                                                   )   C.A. No. 18-192 (CFC) (CJB)
                    v.                             )   CONSOLIDATED
                                                   )
      CIPLA LIMITED, et al.,                       )   REDACTED -
                                                   )   PUBLIC FILING
                           Defendants.             )
      PHARMACYCLICS LLC and                        )
      JANSSEN BIOTECH, INC.,                       )
                                                   )
                           Plaintiffs,             )
                                                   )
                    v.                             ) C.A. No. 19-434 (CFC) (CJB)
                                                   )
                                                     REDACTED -
      ALVOGEN PINE BROOK LLC and                   )
                                                     PUBLIC FILING
      NATCO PHARMA LTD.,                           )
                                                   )
                           Defendants.             )

            PLAINTIFFS’ REPLY LETTER BRIEF REGARDING MOTION TO STRIKE
                      DEFENDANTS’ UNTIMELY EXPERT OPINIONS

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
      OF COUNSEL:                                  Jack B. Blumenfeld (#1014)
                                                   Jeremy A. Tigan (#5239)
      Christopher N. Sipes
      Erica N. Andersen                            Jennifer A. Ward (#6467)
      David A. Garr                                1201 North Market Street
      Brianne Bharkhda                             P.O. Box 1347
      Chanson Chang                                Wilmington, DE 19899
      Nicholas L. Evoy                             (302) 658-9200
      Justin Thomas Howell                         jblumenfeld@mnat.com
      Laura Dolbow1                                jtigan@mnat.com
      COVINGTON & BURLING LLP
      One CityCenter                               jward@mnat.com
      850 Tenth Street NW
      Washington, DC 20001-4956                    Attorneys for Plaintiffs
      (202) 662-6000

      1
       Member of the Bar of Tennessee, District of Columbia Bar membership pending; supervised by
      principals of the Firm.

Original Filing Date: August 11, 2020
Redacted Filing Date: August 18, 2020
Case 1:19-cv-00434-CFC-CJB Document 246 Filed 08/18/20 Page 2 of 5 PageID #: 15426




  Alexa Hansen
  David Denuyl
  COVINGTON & BURLING LLP
  Salesforce Tower
  415 Mission Street, Suite 5400
  San Francisco, CA 94105
  (415) 591-6000

  Attorneys for Pharmacyclics LLC

  Irena Royzman
  Marcus A. Colucci
  Cristina L. Martinez
  Jonathan Pepin
  Christine Willgoos
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Hannah Lee
  Daniel Williams
  Phuong Nguyen
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  990 Marsh Road
  Menlo Park, CA 94025
  (650) 752-1700

  Attorneys for Janssen Biotech, Inc.
Case 1:19-cv-00434-CFC-CJB Document 246 Filed 08/18/20 Page 3 of 5 PageID #: 15427




  Dear Judge Burke:

          Defendants’ new theories, advanced for the first time on reply, are neither justified by, nor
  responsive to, Plaintiffs’ rebuttal reports. Moreover, Defendants’ offer to withdraw these opinions is
  irrelevant: Plaintiffs should not have to withdraw their timely opinions in order to preclude
  Defendants from offering untimely ones. For the reasons in Plaintiffs’ opening letter brief and
  herein, Plaintiffs request that the Court grant their motion to strike.

          Alvogen’s non-infringement argument as to U.S. Patent No. 9,655,857 (“the ’857
  Patent”) is not credible. Alvogen manufactures a new non-infringement argument that is neither
  meritorious nor justified. Plaintiffs’ infringement contentions demonstrate not only that Alvogen
  infringes the asserted claims, but that it copied the patented formulation exactly. And Alvogen’s
  proposed label, which Plaintiffs cited in their contentions, states:
                                     Ex. A, ALV_IB000021332 at -40 (emphasis added).

          Alvogen’s justification for its belated non-infringement assertion, i.e., because Plaintiffs’
  validity expert Dr. Williams opined that the ’857 Patent is limited to “immediate release” tablets,
  mischaracterizes Dr. Williams’s opinion. Dr. Williams did not opine that the ’857 Patent is limited to
  immediate release tablets. Rather, Dr. Williams’s rebuttal report distinguished the teachings of
  WO2014/004707 A1 (“Goldstein”), a reference Alvogen first disclosed in its final invalidity
  contentions after the close of fact discovery.1 Dr. Williams explained that Goldstein’s teachings are
  limited to delayed release formulations, and that it does not teach (and indeed criticizes) immediate
  release. He further explained that a POSA would not have combined this reference with other cited
  art. See, e.g., Ex. B, Williams Rebuttal Rpt. ¶ 164

                                                                                   ¶¶ 182–203. Dr.
  Williams’s rebuttal opinions are neither new nor inconsistent with Plaintiffs’ long-standing
  infringement position. There is no question that the asserted claims of the ’857 cover immediate
  release tablets and that Alvogen’s tablet is immediate release.

         The time for Alvogen to present non-infringement arguments was on rebuttal. Alvogen did
  not do so (and indeed could not credibly have done so in light of its formulation). Its attempt to
  generate a belated non-infringement argument on reply should be rejected, and the portion of Dr.
  Fassihi’s reply report directed to this argument should be stricken.

           Dr. Buggy’s declaration does not justify Drs. Grossbard’s and Oleksowicz’s new
  opinions regarding U.S. Patent No. 8,754,090 (“the ’090 Patent”). There is no reason Defendants
  could not have provided their assessment of the priority date for the ’090 Patent and identified the
  ’391 Clinical Trial reference in their final invalidity contentions or opening expert reports. Indeed,
  Defendants tacitly admit this, as they provided alternative priority dates and resulting alleged prior
  art for a number of other asserted patents in their contentions and opening reports. See, e.g., Ex. C,
  Alvogen Non-Honigberg Invalidity Contentions at 302–07, 325–27 (priority date for ’386 Patent);
  1
    Neither of the ’857 Patent obviousness combinations Dr. Fassihi presented in his opening report
  were raised in Alvogen’s final invalidity contentions. Thus, Dr. Williams’s rebuttal report was the
  first opportunity for Plaintiffs to respond to Alvogen’s obviousness combinations.

                                                    1
Case 1:19-cv-00434-CFC-CJB Document 246 Filed 08/18/20 Page 4 of 5 PageID #: 15428




  Ex. D, Fassihi Opening Rpt. ¶¶ 114–20 (same); Ex. E, Lepore Opening Rpt. ¶¶ 124–37 (priority date
  for ’309 Patent), 160 (priority date for ’711 Patent), 189 (priority date for ’091 Patent). Defendants’
  identification of a new alleged prior art reference based on a new assertion of priority date, and new
  anticipation and obviousness theories based on that reference, is not responsive to Dr. Rule’s rebuttal
  report. That report concerned only the references and anticipation and obviousness theories raised in
  Drs. Grossbard’s and Oleksowicz’s opening reports. See, e.g., Withrow v. Spears, 967 F. Supp. 2d
  982, 1000 (D. Del. 2013) (“reply reports may cite new evidence and data so long as [it] is offered to
  directly contradict or rebut the opposing party’s expert”) (emphasis added) (internal quotation
  marks omitted). Moreover, Defendants’ argument that they made these new arguments to “counter”
  Dr. Rule makes no sense. Dr. Rule opined that the references are not prior art because they reflect
  the inventor’s work—the proper scope of any “counter” would be directed at that issue. Instead,
  Defendants cited wholly new art and new priority theories never before disclosed.

          Further, in arguing that their new theories are justified by Dr. Buggy’s declaration,
  Defendants tellingly do not reference Plaintiffs’ document productions or Dr. Buggy’s first
  deposition, or attach any of Plaintiffs’ interrogatory responses in which Plaintiffs asserted the
  references at issue are not prior art. See, e.g., Ex. F, June 23 Ltr. to Defs. at 1 (citing responses to
  Joint Interrog. Nos. 1 (Ex. G at 4–5) and 6 (Ex. H at 4) and response to Alvogen’s Interrog. No. 8
  (Ex. I at 13)); No. 18-192, D.I. 427 at 3. Dr. Buggy was identified in Plaintiffs’ Rule 26(a)
  disclosures as a witness with knowledge of the ’090 Patent. See Ex. J at 4 (No. 18-192); Ex. K at 4
  (No. 19-434). Defendants’ complaint that Dr. Buggy has untimely provided information he could
  provide at trial is unjustified. Taken to its logical conclusion, Defendants’ argument would mean
  that, during fact discovery, a party must provide the other side with a full written direct examination
  for any fact witness it intends to bring to trial.

           Pennypack Factors: Defendants’ claims of prejudice are unfounded. Defendants are not
  responding to Plaintiffs’ (timely) positions, but rather inserting new theories into the case when
  Plaintiffs have no opportunity to respond. With respect to the Buggy Declaration, Defendants had
  the opportunity during fact discovery to conduct their “extensive investigation” of named inventors
  and authors of articles they identified (and Plaintiffs disputed) as prior art. They also had the
  opportunity to analyze the provisional applications to which the ’090 Patent claims priority and
  assert alternative priority dates and prior art references, but chose not to do so. Defendants’
  characterization of their experts’ new opinions as “narrow” belies the fact that these opinions
  implicate additional references, previously undisclosed non-infringement, anticipation, and
  obviousness arguments, and a new priority theory, none of which Plaintiffs have an opportunity to
  respond to in light of the impending October 13 trial.2 See, e.g., AstraZeneca AB v. Mutual Pharm.
  Co., 278 F. Supp. 2d 491, 509–10 (E.D. Pa. 2003) (excluding new evidence, including a prior art
  reference “not timely asserted as a reason for invalidity,” that would “delay trial preparation and
  trial”). The opinions should be stricken.
  2
   Defendants argue that “Plaintiffs’ untimely disclosures are voluminous (over 1,000 pages).” D.I.
  434 at 5. Defendants are presumably referring to Dr. Buggy’s declaration and its exhibits, but those
  exhibits were produced during fact discovery. In fact, Defendants questioned Dr. Buggy during fact
  discovery regarding the issues later set forth in his declaration. See Ex. L, Buggy Dep. Tr. (Nov. 1,
  2019) at 77:2–24, 133:1–134:14; Ex. F, June 23 Ltr. to Defs. at 1–2. They also had a second
  deposition of Dr. Buggy after submission of his declaration. See No. 18-192, D.I. 427 at 1–2 & n.4.


                                                     2
Case 1:19-cv-00434-CFC-CJB Document 246 Filed 08/18/20 Page 5 of 5 PageID #: 15429




                                                       Respectfully,

                                                       /s/ Jeremy A. Tigan

                                                       Jeremy A. Tigan (#5239)

  Enclosures
  cc:    Counsel of Record (by e-mail, w/encls.)




                                                   3
